STONE, J.
A proper construction of the deed from Thomas B. Wetmore, conveying the property in controversy to Mary A. Wilson, will determine most, if not all the questions presented by this record. The deed describes Thomas B. Wetmore as the party of the first part, and Mrs. Wilson as party of the second part, and recites that, “by the bounty and sympathy of the people exhibited towards the said Mary and her family, owing to loss by fire suffered by George Wilson, her husband, who became thereby insolvent to a large amount, the party of the first part had received amounts subscribed by the people to be applied for the benefit of said family, to secure to them a support”; and after reciting that the moneys thus received had been invested in the property afterwards conveyed, and that such conveyance was made “ in pursuance of the object of said donation,” then proceeded as follows : “Now, therefore, in consideration of the premises, the party of the first part conveys and quit-claims to the party of the second part, her heirs and assigns forever, the east half of lot No. 'l, in the town of Livingston, whereon is now a confectioner’s store; . . . also, all the furniture, and stock in trade pertaining to said store, or confectioner’s shop ; also, all the debts due the same, and the balance due on said subscription list, . . subject to the balance due the party of the first part, of one hundred and ninety-two 95-100 dollars, being excess of amounts advanced by him over and above the receipts. . . . It is understood that nothing herein contained shall be construed against the rights of any person or persons, against this property, for supplies furnished in trade, or labor done, or articles supplied in building, or carrying on the trade, contracted for by George Wilson, as agent of the party of the second part.”
The foregoing are all the clauses of the deed, material to the present inquiry.
There are many nice distinctions drawn in the books, as to the meaning of the word family; and the general result is, that its construction depends mainly on the context, the *337nature of the property, and the use to which it is to be applied. — See 1 Perry on Trusts, § 117 ; 2 Jar. on Wills, 25 et seq. We consider it unnecessary in this case to collate the authorities, or to enter into their discussion. The present deed, in the same clauses, conveys real and personal property ; and whatever rights and interests are conferred in one species of property, are conferred in every species mentioned in the conveyance.—Alford v. Alford, at December term, 1876; 2 Jarman on Wills, 29.
The present deed not only conveys a store, or shop, but also its contents of furniture and stock in trade, and dues to the establishment, and unpaid subscription dues; and, also, manifestly contemplates that the trade and business be kept up, by selling the goods, replacing the stock, and selling again. And it places all the property in the name of Mrs. Mary A. Wilson, and provides that all the property conveyed —real and personal — shall be liable for articles furnished in trade, &c., “contracted for by George Wilson, as agent” of Mrs. Wilson. Under these very explicit and large powers, it is clear that the corpus of the personal property was expected to be disposed of, and that the real property might be charged and incumbered, and, not improbably, disposed of, in the prosecution of the business.
We do not think there is shown, in the frame of this deed, any intention to fasten a trust on the property, such as a court can enforce. On the contrary, we hold, as the deed expresses, that its purpose was to vest the title in Mrs. Wilson, her heirs, and assigns, with certain express powers to charge it, not usual in regard to property owned by married women; and that any bounty intended for the family, expended itself in putting Mrs. Wilson in a business, which, it was hoped, would enable her to maintain them properly. It follows from this, that any interest the present complainants can assert to this property, must be as heirs of Mrs. Wilson ; not as beneficiaries and purchasers under the deed.
2. The bill in the present case shows that George Wilson, the husband, was in life when it was filed; and for aught that we can know, he is still in life. There is nothing in the deed to exclude his marital right of succession, under the statute (Code of 1876, § 2714) which secures to him a life-estate in the realty. He joined his wife in the trust deed under which Jones purchased; and if any one can show that nothing remained due on the debt secured by said trust deed, the said George Wilson must become the actor in such suit. It therefore becomes unnecessary to inquire whether or not any thing remained due to Parker, Lake & Co., as such inquiry can not affect the result of this case.
*338The decree of the chancellor is reversed; and this court, proceeding to render the decree which the Chancery Court should have rendered, doth order and decree, that the complainants’ bill be dismissed, at the cost of the adult complainants, except Anna Matilda Rawls, incurred in the court below, and in this court.